DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed on 03/08/2021. As directed by the amendment, claims 1, 2, 5, 9 and 15 have been amended, claim 4 has been cancelled and claim 21 has been added. Thus, claims 1-3 and 5-21 are presently pending. 
The amendment to the claims noted above are sufficient to overcome the 35 U.S.C. 112(d) and the prior art rejections from the previous Office action. Those rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-21 have been considered but are moot in light of new grounds of rejection necessitated by amendments to the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least part of the conductive portion is positioned inside of at least one of the first segment or the second segment” in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites in part wherein at least portion of the conductive portion is positioned inside of at least one of the first segment or second segment, however, a review of the disclosure as filed does not appear to disclose or teach a conductive portion inside either the first or second segment. If examiner is mistaken, Applicant is respectfully requested in reply to provide support for the limitation in question in the disclosure as filed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proudian et al., US 4917097 hereinafter "D".
Regarding claim 1, D discloses an intravascular imaging device ([Abstract], Fig, 1)) comprising: 
a flexible elongate member (20) sized and shaped for insertion into a vessel of a patient, the flexible elongate member comprising a proximal portion and a distal portion (see illustration Fig. 1); an imaging assembly (24) disposed at the distal portion of the flexible elongate member (see illustration Figs. 1 and 6), the imaging assembly including: a flex circuit (44, 46, 54 – Fig. 6); a conductor (28) extending along the flexible elongate member and in electrical communication with the flex circuit (see illustration Fig. 1 and 6); and a support member (42), the support member including a first segment (42a) with a first diameter and a second segment (42b) with a second diameter greater than the first diameter (see illustration Figs. 5 and 6), where the flexible circuit is positioned around the support member such that the flex circuit contacts the second segment  (see illustration Figs. 5 and 6), wherein the support member further includes a conductive portion (extensions 56a – see illustration Fig. 6) electrically coupled to the conductor and the flex circuit to transmit an electrical signal between the conductor and the flex circuit via pad 56 (see illustration Fig. 6), wherein at least part of the conductive portion is positioned outside of at least one of the first segment or second segment (see illustration Fig. 5 and 6, 56a is at least outside the second segment 42b).
Regarding claims 2 and 7, in view of illustration Fig. 6, the conductive portion is disposed on a proximal flange is defined by a portion of the support member proximal to 
Regarding claims 5-6, in view of illustration Fig 6, the flex circuit can be described as having a first section comprising plurality of transducers (section corresponding with element 44), a second section comprising a plurality of controllers (section corresponding with element 54) and a third section comprising a plurality of conductive traces (section corresponding with element 46) facilitating communication between the plurality of the transducers and plurality of controllers [ claim 5]; as to claim 6, the conductive portion (56a) is in electrical communication with at least one of the plurality of controllers (54) as illustrated in Figs. 5 and 6.
Regarding claim 9, the imaging assembly of D can be described as having a plurality of conductors (see illustration Fig 6, cable 28 has a plurality of conductors) and the support member includes a plurality of conductive portions (56a – e.g., as depicted in Fig. 6).
Regarding claim 13, D discloses wherein the conductive portion 56a includes a conductive pad (56 – [col. 11: 6-10 and col. 12: 30-34]), wherein the conductor (28) is electrically coupled to the conductive pad as illustrated in Fig 6.
Regarding claim 21, in view of illustration Fig. 6, at least part of the conductive is positioned on the first segment 42a.
Claims 14 is rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over D.
Regarding claim 14, see discussion in claim 13 above, as depicted in Fig. 3, the conductor is connected to the conductive pad, recitation of “soldered” is directed to a product by process, the end product is a conductor that is connected to the conductive pad which is disclosed by A. See MPEP § 2113 regarding product-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)2113. In any event, a solder is a well-known conducting material for connecting two conductors via a soldering process, e.g., as disclosed in A in [col. 9: 5-12], as such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have applied a solder to provide an electrical connection between the conductor and the conductive pad, as an art recognized way of connecting two conductors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over D (Proudian et al., US 4917097).
Regarding claim 10-12, as to claim 10, D discloses the invention of claim 9 as discussed above, although D does not specify the number of the plurality of conductors and plurality of conductive portions as being four, in D Fig. 6, there are four IC’s 54 and the conductive pad 56 connects the IC’s to the cable 28, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have specified the number of the plurality of conductors and plurality of conductive portions to be comprise four to correspond with each IC or the number of conductors in the cable 28, so as to provide connection between each of the four IC’s with the cable 28. 
Moreover, the portion of the disclosure as filed in [0049] does not disclose criticality of the number of conductors and conductive portions, other than correspondence between the two. As such, at the time of filing the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to specify the number of conductors and conduction portions as claimed, because Applicant has not disclosed that the specific number of four conductive portions and four conductors provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected A’s device D or the claimed four conductive portions and four conductors because both connections would perform the same function of providing electrical communication between the controller(s) and the conductor.
Therefore, it would have been prima facie obvious to modify D to obtain the invention as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of D.
As to claim 11, the plurality of conduction portions in claim 10 above can be described as spaced around a circumference of the proximal portion, e.g., as depicted in Fig. 6.
As to claim 12, the plurality of conductive portions in claim 10 above can be described as being adjacent to one another, e.g., as depicted in Fig. 6.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D as applied to claim1 or 2 above, and further in view of Stephens et al., US 6780157 B2 hereinafter “B”.
Regarding claims 3 and 8, A does not disclose wherein the conductive portion extends through a channel formed in the support member [claim 3] or the conductive portion is disposed within a wall of the proximal flange [claim 8]. However, B, in the same filed of endeavor of ultrasonic imaging apparatus discloses the use of vias (516, 518, 524) to provide electrical connections between conductive traces (508, 510)  and IC (502), the conductive traces can be on a surface or buried within a substrate – [col. 3: 5-17]. Vias are channels which are within a wall, moreover, traces buried within a B discloses the use of vias or burying of conductive traces within a substrate as a means of placing a conducting portion on a substrate, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have provided the conductive portion of D in a vias (channel) or buried within the proximal flange, to achieve the same end result of providing electrical connection. 
Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over B (Stephens et al., US 6780157 B2) in view of D (Proudian et al., US 4917097).
Regarding claim 15, B discloses a method of assembling an intravascular imaging device comprising:
obtaining a support member (416 – Fig. 8) comprising a conductive portion (cable attachments 802 – Fig. 8); positioning a flex circuit (IC’s 512 and transducer elements 412) around the support member such that the flex circuit is in electrical communication with the conductive portion of the support member (see illustration Fig. 8); electrically coupling a conductor to the conductive portion of support member such that the conductor is in electrical communication with the flex circuit via the conductive portion ([col. 4: 30-33] microcables i.e., conductor are connected via able wire attachment terminals 802, as depicted in Fig. 8, the conductor will be in electrical communication with the flex circuit via the conductive portion); and coupling a flexible elongate member to at least one of the flex circuit or the support member such that the flex circuit and the support member are disposed at a distal portion of the elongate member (see illustration Fig. 4 and [col. 2: 51-64]).
B does not explicitly disclose that the support member comprise a first segment with a first diameter, a second segment with a second diameter greater than the first diameter and wherein at least part of the conductive portion is positioned outside at least one of the first segment or the second segment  with the flex circuit contacting the second segment. However, D discloses an analogous intravascular device ([abstract], Figs. 1, 5 and 6) comprising a support member (42) comprising a first segment (42a) with a first diameter, a second segment (42b) with a second diameter greater than the first diameter, a conductive portion (56) and wherein at least part of the conductive portion is positioned outside at least one of the first segment or the second segment with the flex circuit contacting the second segment (see illustration Fig. 6 and detailed discussion in claim 1 above).
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the support member of B with a support member with features as disclosed by D, so as to facilitate positioning of portion of the flex circuit comprising the IC’s 512 in a recessed position within the body of the flexible catheter 402. 
Regarding claim 19, the conductor of B is positioned within the flexible elongate member to couple to connector 424 in Fig. 4, the positioning step is necessarily present.
Regarding claim 20, as depicted in Fig. 8 of B. 
Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over B (Stephens et al., US 6780157 B2) in view of D (Proudian et al., US 4917097) as applied to claim 1 or 2 above, and further in view of Reiter US 20140182100 A1 hereinafter “C”.
Regarding claim 16, although B discloses vias ([col. 3: 10-17]), B is silent as to wherein obtaining includes filling a channel of the support member with a conductive material. However, C in the same filed of endeavor of manufacturing or making flexible ultrasonic transducer assemblies teaches filling a channel of support member with a conductive material ([0035] “filled via” approach) to provide electrical connection. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have applied the “filled via” approach in B, so as to provide the required electrical connection.
Regarding claim 17, B does not explicitly disclose wherein electrically coupling includes electrically coupling the conductor to a conductive pad disposed on a proximal flange of the support member. However, C in the same filed of endeavor of manufacturing or making flexible ultrasonic transducer assemblies teaches electrically coupling that includes electrically coupling a conductor to a conductive pad ([0043]). It would. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have coupled the conductor of B to a conductive pad on a proximal flange of the support member, as an art recognized technique of component attachments. 
Regarding claim 18, B does not explicitly disclose wherein electrically coupling includes soldering the conductor to the conductive portion of the support member. However, C in the same filed of endeavor of manufacturing or making flexible ultrasonic . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        April 13, 2021